UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6820



STEVEN WAYNE GOODMAN,

                                              Plaintiff - Appellant,


          versus


VERNON SMITH, Doctor; LONNIE SAUNDERS; ROB
BYRD; DEBORAH SWISHER; STEVE HOLLAR, Assistant
Warden of Programs at ACC; PAMELA A. SARGENT,
Assistant    Attorney    General    for    the
Commonwealth; CAPTAIN MASSEY, ACC; LIEUTENANT
DAWSON, ACC; LIEUTENANT BOYER, ACC; MR.
DAVENPORT, Counselor at ACC; MR. PETERS,
Inmate Hearing Officer of ACC; PHYLLIS BIRD,
Director of the ACC Law Library,

                                             Defendants - Appellees,


          and


ROB MARSH; JOHN DOE, I; JOHN DOE, II; JANE
DOE; UNIVERSITY OF VIRGINIA MEDICAL CENTER,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-986-7)


Submitted:   January 10, 2005             Decided:   January 26, 2005
Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Wayne Goodman, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Steven Wayne Goodman appeals the district court’s order

granting summary judgment to defendants and denying Goodman’s Fed.

R. Civ. P. 56(f) motion for a discovery continuance.               We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Goodman v. Smith, No. CA-00-986-7 (W.D. Va. filed Mar. 26, 2004 &

entered Mar. 29, 2004).        We grant Goodman’s motion to exceed the

page limitation and deny his motions to remand, for consolidation,

and for an informal briefing schedule.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -